EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carson C.K. Fincham on 03/15/2022.
The application has been amended as follows: 

In summary, dependent claims 8 and 19 are cancelled and the limitations of dependent claims 8 and 19 are incorporated into their respective independent claims (i.e., independent claim 1 and 18, respectively). Claims dependent upon claims 8 and 19 (i.e., dependent claims 9, 20, and 21) are amended to instead inherit the limitations of independent claims 1 and 18.

Independent claim 1 is amended as follows:
An autonomous vehicle navigation system, comprising: 
a plurality of autonomous vehicles, each autonomous vehicle comprising a sensor operable to detect obstacles; and 
a planning device in communication with at least one of the plurality of autonomous vehicles, the planning device being operable to execute stored code to: 
identify a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination; 
identify, based on information received from at least one of the sensors, at least one obstacle blocking a first one of the possible routes of the plurality of possible routes; 
compute, for each of the routes of the plurality of possible routes and based at least in part on identifying the at least one obstacle blocking the first one of the possible routes of the plurality of possible 
select, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes; and 
causing, in response to the selecting, the plurality of autonomous vehicles to traverse the selected first one of the possible routes of the plurality of possible routes, 
wherein the traversal of the selected first one of the possible routes of the plurality of possible routes comprises causing at least one autonomous vehicle of the plurality of autonomous vehicles to contact the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes,
wherein at least one autonomous vehicles of the plurality of autonomous vehicles comprises an instrument operable to detect the forces necessary to move the at least one obstacle.

Dependent claim 8 is cancelled.

Dependent claim 9 is amended as follows:

The system of claim 1, wherein the computing of the traversal cost for at least one of the routes of the plurality of possible routes is based on information received from the instrument.

	Independent claim 18 is amended as follows:

A method of autonomous vehicle routing, comprising: 
identifying, by a planning device, a plurality of possible routes for at least one autonomous vehicle to traverse to arrive at a destination; 

computing, for each of the routes of the plurality of possible routes and based at least in part on the identifying of the at least one stationary obstacle blocking the first one of the possible routes of the plurality of possible routes and based at least in part on estimated traversal times, a traversal cost for each of the routes of the plurality of possible routes; 
selecting, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes; 
traversing, by the at least one autonomous vehicle and in response to the selecting, the selected first one of the possible routes of the plurality of possible routes,
measuring, utilizing instrumentation coupled to the at least one autonomous vehicle, a force required to move the at least one stationary obstacle blocking the first one of the possible routes of the plurality of possible routes; and 
recomputing, for each of the routes of the plurality of possible routes and based at least in part on the measuring of the force required to move the at least one stationary obstacle blocking the first one of the possible routes of the plurality of possible routes and based at least in part on estimated traversal times, the traversal cost for each of the routes of the plurality of possible routes.

	Dependent claim 19 is cancelled.

	Dependent claim 20 is amended as follows:

The method of claim 18, further comprising: 
reselecting, based on the recomputed traversal costs, a second one of the possible routes of the plurality of possible routes; and 


	Dependent claim 21 is amended as follows:

The system of claim 1, wherein the contact between the at least one autonomous vehicle of the plurality of autonomous vehicles and the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes comprises a movement of the at least one obstacle by the at least one autonomous vehicle exerting the forces necessary to move the at least one obstacle.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 6-8, filed 01/14/2022, with respect to the 35 USC 112(a) rejection of claims 3-4, 8-9, 12, 17, and 19-20 have been fully considered and are persuasive. 
In particular, regarding claim 3, the Examiner has determined that, in view of the evidence and arguments provided by Applicant, the determination of volume using sensors (e.g., LIDAR) is a well-known activity in the art. Similarly, in view of this determination, the Examiner has reconsidered the 35 USC 112(a) rejections directed towards the estimation of density (claim 4), testing of forces (claims 8-9), cost determination (claim 12), and determining that two or more vehicles should be caused to push an obstacle (claim 17); these claimed elements are discussed at a similar level of detail as the determination of volume and should therefore be treated under similar reasoning as above, as such limitations indicate well-known activities in the art which need not be described at a high level of detail. Regarding claims 
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-4, 12, and 17-18, see Pgs. 8-13, have been considered but are moot because the examiner’s amendment above incorporates the allowable elements of dependent claims 8 and 19 into their respective independent claims. Claims 1-4, 12, and 17-18 are therefore considered to be allowable and the previous rejection(s) rendered moot.

Allowable Subject Matter
Claims 1-4, 9, 12, 17-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 18 have been amended by examiner’s amendment to incorporate limitations from now-cancelled claims 8 and 19. In the previous office action dated 09/14/2021, the rejection of claims 8-9 and 19-20 under Zuckerman, Rao, and Pape was withdrawn, as Pape was determined to be non-analogous art. However, claims 8-9 and 19-20 remained rejected under 35 USC 112(a). As discussed above, the 35 USC 112(a) rejections are withdrawn. A supplemental search was conducted but proved unfruitful, yielding no pertinent results directed towards the detection/measurement of forces necessary to move the at least one obstacle. Xia et al. (US 2019/0086921 A1) teaches a cleaning method and device, including acquiring a map of a target area, the map identifying an obstacle in the target area, and determining the forces necessary to push the obstacle out of the target area (see at least [0007]-[0009] and [0030]-[0032]). However, the cleaner of Xia et al. is identified only as a robot and is not specified to be an autonomous vehicle, especially not an autonomous vehicle meant to function on a roadway. Further, the map-based navigation of Xia et al. differs greatly from the path/trajectory-based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.T.G./Examiner, Art Unit 3662                 


/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662